DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external data" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be external data. 
Referring to claim 1, line 3-4, the indefinite claim language is “an occupancy sensor of a device, the device further comprising a device driver”.  This limitation is unclear because this limitation is directed to a sensor and device separate from the apparatus without providing any indication about how the separate sensor and device limit the configuration of the apparatus.  The recited elements do not follow from the structure recited in the claim, i.e., the receive configuration, so it is unclear whether the elements requires some other structure or is simply a result of operating the apparatus in a certain manner.

Referring to claim 1, line 5-8, the indefinite claim language is “the values used by the device driver to transform the operation of the device”.  This limitation is unclear because this limitation merely states a function (the values used by the device driver to transform the operation of the device) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e., the receive configuration, so it is unclear whether the function requires some other structure or is simply a result of operating the apparatus in a certain manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-2, 5 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pub. No. 2008/0281473 to Pitt, supplied by applicant.
Pitt teaches
1. An apparatus configured to:
receive control data from a controller (paragraph 38, “A network connection would be provided from the central controller 210 to each such device to enable communication between the built-in measuring, switching, or controlling devices and the 
receive device-independent data (paragraph 16, 35, 40, 45, 54, claim 12) from an occupancy sensor of a device, the device further comprising a device driver (paragraph 16, 35, 40, 45, 54, claim 12; paragraph 34; furthermore the examiner notes the MPEP 3114, which states, “II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”);
receive a response to a suggestion (paragraph 13, 34, 44, claim 6) to set values on the device driver that controls the device according to
the control data and the external data, the values used by the device driver to transform the operation of the device (paragraph 13, 34, 44, claim 6; furthermore the examiner notes the MPEP 3114, which states, “II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”);
transform the operation of the device using the values (paragraph 34, 40, 44);
in response to transforming the operation of the device, collect device-level feedback data from a sensor embedded in the device (paragraph 36-37, “A measurement device 206 can be placed on each of the breakers in the home or commercial facility and measurement 206 and switching or metering devices 212 can be placed on each of the loads that can be shed or modulated to vary their electrical energy consumption profile. In the case of a home, loads could include, but are not limited to, lighting, washers and dryers, HVAC systems, pool or spa equipment, refrigerators, computer equipment, audio-video equipment, and the like. The measurement devices 206 and switching devices 212 can be placed at various positions within the system as shown in FIG. 2. For example, measurement devices 206 can be inserted between wall outlets 214 and electrical loads 216 or between the main breaker box 220 and the wall outlets 214. Switching or metering devices 212 can similarly be placed at various points throughout the system. Selection of the locations of the measurement devices 206 and switching devices 212 can be based on one or more factors, such as for example the distribution of individual electrical loads among circuits, or ease of installation. For example, the measurement devices 206 and/or switching devices 212 can be placed between an outlet 214 and a load 216 if individual control of two devices on a single outlet or circuit is desired.”); and

2. The apparatus of claim 1, wherein the device-level feedback data comprises data of energy consumption (paragraph 35-37).
5. The apparatus of claim 1, wherein the device-level feedback data comprises an amount of energy consumed by the device (paragraph 35-37).
4. The apparatus of claim 1, wherein the apparatus is further configured to receive external data comprising at least one of historical usage data, power cost schedule, non-controllable factors, or device information (paragraph 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitt as applied above, and further in view of U.S. Pub. No. 2009/0062967 to Kressner (whole document), supplied by applicant.
Pitt fails to teach 
3. The apparatus claim 1, wherein the apparatus is further configured to authenticate the device by reading data from an identification chip on the device and verifying the data on the identification chip.

Kressner teaches 
However, Kressner teaches an apparatus configured to: receive control data from a controller (controller 66); set values on a device driver according to the control data, the values operative to transform the operation of a device controlled by the device driver (meter 60, allows power to flow to battery in response to signal from controller); collect feedback data from a device-embedded sensor (state of charge from sensors/meter; paragraph 39, electrical power consumption); and transmit the feedback data to the controller (paragraph 48, meter communicates state of charge to controller 66); wherein the apparatus is further configured to receive external data comprising carbon credit data (Figs. 10-13, paragraphs 9, 56, page 7, claim 12); wherein the 
3. The apparatus claim 1, wherein the apparatus is further configured to authenticate the device by reading data from an identification chip on the device and verifying the data on the identification chip (paragraphs 53-55, identification information embedded in tag transmitted, validated and authorized).
Pitt and Kressner are analogous art because they are from the same field of endeavor or similar problem solving area, end user power management.  
Since Kressner teaches an ID chip that enables validating user accounts to authorize energy consumption (paragraphs 53-55), it would have been obvious to one of ordinary skill in the art to apply the technique of the ID chip as taught by Kressner to improve the power management of Pitt for the predictable results of enabling validating user accounts to authorize energy consumption (paragraphs 53-55).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896